Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
                                                       Detailed Action
         

                                                      112b Rejection

Claims 1-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     Claim 1 recites collecting and releasing a pump into a reservoir.  Perhaps the claim was meant to read that the formula was collected and release to the pump connected to the reservoir. The pump appears to use the combination of solution according to the formula and the combination is then extracted form the reservoir.  Or in the alternative the specification makes reference to a “formula quantity”. Should the 5th and 6th limitation to claim 1 refer to “formula quantity” as opposed to just “formula”?

     Claim 1, line 5 refers to mixing a formula. The formula is used for mixing the cosmetic materials.  (para. 28 of Specification) Therefore, the reading of the claim is confusing. 

    Claim 1, line 7,  refers to “spraying the user’s face with the formula..”  Instead the user’s face is sprayed with colorant in accordance with  the mixture set forth by the formula. The claim uses confusing language. Correction is required.


Claim 1 recites the limitation  “the formula”  in  at least lines 5-7 of claim 1.   There is insufficient antecedent basis for this limitation in the claim.
     Perhaps the applicant intended to recite “formula quantity”.   Correction is required. 

As to claims 18 -20,  the claims recite “computer application”,  “ virtual server database”, and “the hardware” respectively.  These claims are dependent from claim 16 which is dependent from claim 1 which does not provide antecedent for what is claimed. Correction is required. 
The examiner believes the applicant intended that  claims 18-20  should have depended from claim 17, given that claims 18-20 immediately follow claim 17 and proper antecedent basis would be provided. For purposes of this rejection,  the examiner will examine claims 18-20 over art  assuming applicant’s intent was to have them dependent from claim 17.

                                                         Art Rejection

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubow (201902099840)  in view of Ma (20120158184) further in view of Anderson (4,864,966).

     With respect to claim 1, Lubow teaches  a method of automating an application of makeup to the hair, the method comprising the steps of:
     recording a map of  the client’s hair and the colors of  the client’s hair (para. 57).  Lubow teaches selecting a desired hairstyle look/appearance based on previous hair styles or those saved on  photographs of a particular client by other stylists in the salon network (see para. 65).  Lubow teaches calculating  a mixing formula to obtain the quantity of color materials (dye) for the purpose of making the desired look, see paragraphs 52 and 65. Lubow teaches collecting and releasing the quantity of  makeup materials to a compressor which functions as the motor  (see paragraph  96) for  the reservoir (canister 110) for dispensing  materials used in the formulation of makeup (see paragraphs 90 and 97). Lubow teaches mixing  the color dye,  para 62, para. 67, lines 1-13 according to mixing formulas (see figure 6). Lubow teaches spraying the user’s hair with colorants according to the formula (para. 6) in accordance with a dispenser 113 of container 110 into a reservoir (mixing bowl 130).

     While Lubow is directed toward the application of  cosmetics to the hair, the references is silent regarding makeup applied to the face in addition to the use of  a nozzle and cleaning the reservoir and nozzles.

       Ma teaches a makeup system for applying make up to a face. Ma teaches determining the facial map and associated colors of the user’s face, see para. 32. Ma teaches determining a makeup style in accordance with user preferences, see para. 9. Ma teaches a robot 200 for administering makeup on a user’s face using  nozzle 206, see para. 34. 

     
     Since Lubow and Ma are both directed to automated cosmetic systems of dispensing colorants for cosmetics, the purpose of applying cosmetics in an automated system for application to the face would have been recognized by Lubow as set forth by Ma.
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to look to the teaching of Lubow to apply the similar concept of applying cosmetics to  the face as one would apply cosmetics to  human hair. In other words, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to apply the known technique of automatic mixing of cosmetic colors applied to hair, as taught by Lubow and apply the same teaching to automated mixing of colorants added to a face, as suggested by Ma for the purpose of using a formula to mix the colorants and administer them with an  air nozzle. 

     Furthermore, while Lubow in view of Ma teach  the use of a nozzle and reservoir, the  combination of references are silent to cleaning the nozzle and reservoir. 
    Anderson teaches a robotic airbrush for applying pigments to materials. Anderson teaches cleaning the reservoir  39 and nozzle 35 of airbrush 33.

     Since Lubow, Ma and Anderson are all directed to administering colorants onto a surface,  the purpose of cleaning the reservoir and nozzle(s) would have been  recognized by Lubow and Ma, as set forth  by Anderson. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to  combine the teachings  of Lubow and Ma, in view of Anderson so that clean nozzles, reservoirs and any other surfaces remain functional after application by cleaning them, as set forth by Anderson.   

     With respect to claim 2, Lubow teaches all of the subject matter upon with the claim depends except for  the use of a camera and robotic arm as claimed. 
     Ma teaches a robotic arm 204 and a camera 209 connected to a  computer 211.  Since  Lubow and Ma are both directed to administering colorants onto a surface and using mechanized carriages the purpose of using  a robotic are is contemplated by Lubow as set forth by Ma.
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of using a robotic arm and video camera taught by Ma,  along with the  computer system taught by Lubow for determining the hair color, texture and style, set forth by Lubow  for  the purpose of obtaining a 3D facial contour  as set forth by Ma. 

   With respect to claim 3, Ma teaches that the camera is disposed to move in  three dimensions. For example,  the camera moves in an up-down, left-right and back-forward directions, see para. 31. Based on the foregoing, the camera can then scan around a user’s face determining the contours of the face as set forth in para. 32 of Ma. 
     Therefore, the use of a robot moving in 3 dimensions around a user’s face would have been contemplated by Lubow as set forth by Ma. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to combine the teaching of using a robotic arm and video camera taught by Ma, along with  the computer system (illustrated by figure 21) taught by Lubow for the purpose of determining the  hair color, texture and style, by finding the contour of the hair set forth by Lubow in like manner as Ma does for  the human face.


     With respect to claim 4,  Ma teaches mapping a set of data features which includes skin tones, see para. 21, lines 1-6. Moreover, Ma teaches  camera 209 obtains a facial contour, see para. 32. By definition, facial contour, as taught by Ma, includes borders, crevices, curvature and facial features as set forth in  claim 4. 
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, that camera 209  takes in consideration, all of the features of the claim including skin tone and lip color given the camera is a color camera. 
     Since, Lubow and Ma both teach a makeup application method in which  a face map is used for the facial color of the recipient of makeup, the purpose of using a camera for determining the facial features would have been contemplated  by Lubow as set forth by Ma.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to  combine the teaching of a camera, taught by Ma,  with  the computer system of Lubow, illustrated by figure 21, for the purpose of determining facial contours including the facial features as claimed.

     With respect to claim 5,  Ma teaches storing the user’s profile on a makeup database 101.
     Since Lubow and Ma both teach a makeup application method in which  a face map is used for the facial color of the recipient of makeup, the purpose of storing a user facial profile would have been contemplated  by Lubow as set forth by Ma.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to  modify the system illustrated by figure 21 of Lubow to include a database so as to contain user facial  profile information of previous hair styles  in the same manner  as suggested by element 101 of  Ma shown by figure 1. 

     With respect to claim 18,   as stated earlier in this office action, the examiner believes that claim 18 was incorrectly written as dependent on a claim for which there is no proper antecedent basis.  However, proper antecedent basis would be found if dependent on claim 17. Applicant must correct the pendency or amend the claims to correct this error.
     The examiner has made this rejection assuming that applicant intended for  claim  18 to depend from claim 17 and not claim 16. 
     Lubow in view of Ma teaches all of the subject matter upon which the claim depends except for  a computer application accessed with one of the devices as claimed. 
    At least figure 26 of Lubow suggest I/O devices that are connected to a computer application (see para. 283 and figure 26) but none of the I/O devices state anyone of the elements as claimed.
     Anderson, on the other hand, teaches a robotic airbrush apparatus for dispensing colorants on a surface. Anderson teaches the use of computer applications, as claimed, and does teach a computer 41 for accessing the computer application. 
     Since Lubow in view of Ma further in view of Anderson teach a robotic system for providing colorants on a surface, the purpose of using a computer device to interface with the computer application program of the system for providing colorants on a surface (such as  a human face) would have been recognized by Lubow in view of Ma as set forth by Anderson. 
    
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one type of computer, such as computer 41 of Anderson, in place of one of the I/O devices illustrated in figure 26 of Lubow for the purpose of having the computer 41 interface with the computer application of the colorant mixing system for the purpose of facilitating the control of the system in determining the colorants that will be chosen and applied to a surface (in this case,  a human face).

    
Claim Rejections - 35 USC § 103

Claims  17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubow in view Ma.
With respect to claim 17,  Lubow teaches a system illustrated by figure 21 to perform automated makeup application, comprising:
      a graphic user interface 183 (see para.45 and  129) which allows a user to see various styles based on a computer application, set forth in para. 183. Lubow teaches wherein the user interface allows a user to access the system to obtain a desired hairstyle look/appearance based on previous hair styles or those saved on  photographs of a particular client by other stylists in the salon network (see para. 65).
Lubow teaches a database described at para. 56, lines 1-3 which performs the same function as applicant’s server database. Moreover,  the “client book” menu option 203 allows a makeup formulas, hair colors and photographs showing the preconfigured looks.  Lubow teaches hardware, illustrated by figure 1, which  records a user’s hair which includes the color and makeup formula.  The formula is then used to direct containers/ canister 110 to input colorants according to the formula into a reservoir (mixing bowl  130) for application on a user’s hair.
     Lubow teaches all of the subject matter of the claim except for specific application of providing makeup styles to a user’s face. 
       Ma teaches a makeup system for applying makeup to a face. Ma teaches determining the facial map and associated colors of the user’s face, see para. 32. Ma teaches determining a makeup style in accordance with user preferences, see para. 9. Ma teaches a makeup server system 100 operable with a robot 200 for administering makeup on a user’s face using   an airbrush nozzle 206, see para. 34. Ma stores user facial profile information in database 101

     Since Lubow and Ma are both directed to automated cosmetic systems of dispensing colorants for cosmetics, the purpose of applying cosmetics in an automated system for application to the face would have been recognized by Lubow as set forth by Ma.
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to look to the teaching of Lubow to apply the similar concept of applying cosmetics to  the face as one would apply cosmetics to  human hair. In other words, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to apply the known technique of automatic mixing of cosmetic colors applied to hair, as taught by Lubow and apply the same teaching to automated mixing of colorants added to a face, as suggested by Ma for the purpose of using a formula to mix the colorants and administer them with an  air nozzle. 

     With respect to claim 19, as stated earlier in this office action, the examiner believes that claim 19 was incorrectly written as dependent on a claim for which there is no proper antecedent basis.  However, proper antecedent basis would be found if dependent on claim 17. Applicant must correct the pendency or amend the claims to correct this error.

    Ma teaches the use of wireless technology  (see para. 38) to interface with the method of operating makeup based on robot instructions for mixing colorants. 
    Since Lubow and Ma are both directed to mixing colorants and using a robot,  the purpose of interfacing with the computing systems using wireless networks would have been contemplated by Lubow as set forth by Ma.
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to modify  the system of figures 21 or 26 of Lubow so that router illustrated in figure 26, for example, is replaced with  a wireless router which allows for at least wireless interface to the system for controlling the mixing of colorants in accordance with user preferences as set forth by both Lubow and Ma.




                      Claims Objected To As Containing Allowable Matter

Claims 6 -16 and 20  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664